Hunt, Justice.
This is an appeal by the warden from the grant of habeas relief to the petitioner. Knighten, the petitioner, pled guilty but mentally ill to one count each of armed robbery, aggravated assault, and burglary, and was sentenced to serve three concurrent sentences of eighteen years. In granting the petition, the habeas court found: the robbery and assault counts merged, the guilty plea was involuntary, and a factual basis for the plea had not been proven.
The trial court’s findings relative to the guilty plea proceedings are supported by the record. The warden insists a claim of merger is not cognizable under OCGA § 9-14-1 et seq., or, in any event, is barred by the plea. Assuming Knighten could, under a proper plea, be sentenced for both offenses, the determination by the trial court that the plea was involuntary disposes of the issue on appeal.

Judgment affirmed.


All the Justices concur.